Citation Nr: 0500123	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for anxiety (claimed as 
nerve problems).

4.  Entitlement to an increased disability evaluation for 
chronic low back strain with degenerative changes, residuals 
of old fracture 1st and 2nd lumbar vertebrae, currently rated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied service connection for bilateral hearing loss 
and tinnitus; denied service connection for anxiety (claimed 
as nerve problems) finding that the veteran had not submitted 
new and material evidence to reopen the claim; and denied an 
increased rating for chronic low back strain with 
degenerative changes, residuals of old fracture 1st and 2nd 
lumbar vertebrae, currently rated as 20 percent disabling.  
In November 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The Board found on December 15, 2004 that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket.

The issues of service connection for bilateral hearing loss 
and tinnitus, and increased rating for chronic low back 
strain with degenerative changes, residuals of old fracture 
1st and 2nd lumbar vertebrae, currently rated as 20 percent 
disabling are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

On November 17, 2004, prior to the promulgation of a decision 
in the appeal, the veteran submitted a statement on a VA Form 
21-4138 withdrawing his appeal on the issue of entitlement to 
service connection for anxiety (claimed as nerve problems).


CONCLUSION OF LAW

There is no allegation of error of fact or law for the Board 
to consider with respect to the issue of entitlement to 
service connection for anxiety (claimed as nerve problems).  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2004).

The veteran filed a substantive appeal (VA Form 9) in 
November 2003 including the issue of entitlement to service 
connection for anxiety (claimed as nerve problems).  On 
November 17, 2004, the veteran submitted a statement on a VA 
Form 21-4138 withdrawing his appeal on the issue of 
entitlement to service connection for anxiety (claimed as 
nerve problems).  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to service connection for anxiety 
(claimed as nerve problems) and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration on this issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim of entitlement to service 
connection for anxiety (claimed as nerve problems) and this 
issue is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to service connection 
anxiety (claimed as nerve problems) is dismissed.  


REMAND

I.  Service connection for bilateral hearing loss and 
tinnitus

In March 2003, the veteran filed claims of service connection 
for bilateral hearing loss and tinnitus.  In support of his 
claims, he testified in a November 2004 Board hearing that he 
was exposed to acoustic trauma while serving in the U.S. 
Army, where his job was to set off explosions several 100 
yards away.  He also stated that he participated in airborne 
training school, where he was active in shooting guns, 
rifles, and M-1's machine guns, and that he shot at the rifle 
range for six to eight hours at a time with no hearing 
protection.  He indicated that the training course also 
required him to parachute from noisy planes.  The veteran 
testified that after service, he worked selling small parts 
for five years, and then as a truck dispatcher for 26 years.  
He stated that the only loud noise he was exposed to after 
service was an occasional gunshot once or twice a year.  He 
also testified that his tinnitus started about two to three 
years ago, and that it comes and goes.  In sum, the veteran 
contends that he has current bilateral hearing loss and 
tinnitus disabilities, which are directly related to service, 
entitling him to disability compensation. 

The veteran's service medical records show no indication of 
hearing loss or tinnitus.  The DD-214 Form, however, shows 
that he earned Rifle M-1 and Machine Gun badges in service, 
and that his military occupational specialty was Parachutist.  
The Army Separation Qualification Record shows that his 
military specialties also consisted of mortar crewman and 
heavy machine gunner.  Thus, the Board accepts the veteran's 
statements as credible that he was exposed to acoustic trauma 
in service.

A December 2002 VA outpatient treatment report shows 
diagnosis of bilateral high frequency sensorineural hearing 
loss.  A December 2003 VA outpatient treatment report shows 
diagnosis of sensorineural loss combination type.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2004).  A medical examination is 
necessary when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).
 
Here, the record does not contain sufficient medical evidence 
for VA to make a decision on whether the veteran has a 
current hearing loss and tinnitus disability that can be 
related to service.  These are medical questions.  Where the 
determinative issues involve medical causation or diagnosis, 
a competent medical opinion on the matters is needed.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the veteran 
should be afforded the proper medical examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).





II.  Increased rating for chronic low back strain with 
degenerative changes, residuals of old fracture 1st and 2nd 
lumbar vertebrae, currently rated as 20 percent disabling

In February 2003, the veteran filed a claim for an increased 
rating for chronic low back strain with degenerative changes, 
residuals of old fracture 1st and 2nd lumbar vertebrae, 
currently rated as 20 percent disabling.  

An April 2003 VA examination report shows a diagnosis of 
history of degenerative changes of the lumbosacral spine, 
with gradually increasing symptoms of pain.  However, in the 
November 2004 Board hearing, the veteran testified that his 
back condition had worsened since the April 2003 examination.  
Specifically, he states that he has daily back pain and 
cannot stand or sit for long periods of time, or lay flat on 
his back.  He states that the back pain radiates down to his 
left leg and left foot, which causes leg weakness and 
problems walking.  He also states that he needs assistance 
getting up from a sitting position.    

In this regard, VA's General Counsel has indicated that when 
it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds that under VA's duty to assist principles, 
the veteran is entitled to another medical examination to 
assess whether the present level of disability has increased 
since the April 2003 VA examination.  38 C.F.R. § 3.159(c).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, etiology, severity, 
and date of onset of his bilateral 
hearing loss disability.  The examiner 
also should assess whether the veteran 
currently has a tinnitus disability; and 
if so, determine its nature, etiology, 
severity, and date of onset.  
Specifically, the examiner should 
determine whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss and claimed 
tinnitus disabilities are related to 
service to include acoustic trauma in 
service.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  The examination report should 
be typed.  

2.  The veteran also should be afforded 
an orthopedic and neurological VA 
examination for the purpose of 
ascertaining the present severity of the 
service-connected chronic low back strain 
with degenerative changes, residuals of 
old fracture 1st and 2nd lumbar vertebrae.   
All indicated tests, including range of 
motion studies and if necessary MRI, 
nerve conduction, and EMG studies, should 
be performed and all findings must be 
reported in detail.  The examiner should 
address the following:

a.  List all manifestations of the 
veteran's chronic low back strain with 
degenerative changes, residuals of old 
fracture 1st and 2nd lumbar vertebrae.  
Specifically, all orthopedic and 
neurologic signs and symptoms, which are 
due to intervertebral disc syndrome, 
should be reported.  The examiner should 
then state whether each neurological and 
orthopedic sign and/or symptom found is 
constant or near constant.  The severity 
of each neurological and orthopedic sign 
and symptom should also be reported.

b.  State whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the back 
disorder.  In addition, state whether, 
and to what extent, if any, the veteran 
experiences functional loss due to 
painful motion or weakness with repeated 
use of the back and/or during flare-up of 
the back symptoms.  To the extent 
possible, express such functional loss in 
terms of degrees of limited motion, or 
weakness in the back.

c.  State whether the medical evidence 
shows that the veteran has intervertebral 
disc syndrome of the back, which is mild, 
moderate with recurrent attacks, severe 
with recurrent attacks with intermittent 
relief or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy.

d.  State whether the medical evidence 
shows that the veteran has incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician).  If so, what is the 
total duration of such incapacitating 
episodes during the past 12 months?

e.  State whether the medical evidence 
shows lumbosacral strain; and whether it 
is severe with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion; or 
with muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position; or with 
characteristic pain on motion; or with 
slight subject symptoms only.

The examiner should give a complete 
rationale for all opinions expressed.  In 
this regard, the examiner should 
correlate the MRI, EMG, X-ray studies, 
and nerve conduction studies of record 
with his or her clinical findings.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  The examination 
report should be typed.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 
C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained, which 
shows that notice of the scheduled 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


